Title: From Thomas Jefferson to Mary Barclay, 19 May 1793
From: Jefferson, Thomas
To: Barclay, Mary



Dear Madam
Philadelphia May 19. 1793.

I recieved yesterday your favor of the 9th. Colo. Humphreys has been instructed to proceed a second time to Gibraltar and to settle the affairs of Mr. Barclay with the public, and as it is not probable he had any others there than with the public, this settlement will go to the whole. I think you may be assured that Colo. Humphreys will render you every service in his power, and recommendations to him to that effect shall certainly not be wanting. Colo. Humphreys is in habits of connection with the Bulkeleys, the correspondents of Mr. J. Barclay, which will facilitate the delivery to him of Mr. Barclay’s private effects. In this and  every other particular in which I can render you any service, I shall do it with the utmost pleasure and zeal, being with sentiments of most sincere esteem Dear Madam Your most obedt. & most humble servt

Th: Jefferson

